Judgment unanimously affirmed. Memorandum: Defendant contends that the trial court erred in admitting that portion of Deputy Ambridge’s hospital records stating that his injuries occurred at work. Since that portion of the hospital record was not relevant to the diagnosis or treatment of the officer, its admission was error (see, People v Jackson, 124 AD2d 975, 976, lv denied 69 NY2d 746). Nevertheless, we find the error harmless because the People’s proof of defendant’s guilt was overwhelming and there was no reasonable probability that, but for its admission, the jury would have acquitted defendant (see, People v Johnson, 57 NY2d 969, 970; People v Crimmins, 36 NY2d 230, 242).
Any error with respect to the adequacy of the court’s responses to jury questions is unpreserved for review and we *1019decline to reach the issue in the interest of justice (see, CPL 470.15 [6]). We have considered defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Oneida County Court, Buckley, J. — assault, second degree.) Present — Dillon, P. J., Doerr, Lawton, Davis and Lowery, JJ.